Citation Nr: 1137786	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2011, the Veteran testified at the RO before the undersigned at a Travel Board hearing.  

The issue of service connection PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In April 2000, the RO denied service connection for PTSD.  The Veteran did not appeal.

2.  In a July 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The Veteran did not appeal.

3.  Evidence submitted since the RO's July 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision which rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's July 2005 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for PTSD, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In April 2000, the RO denied service connection for PTSD.  The claim of service connection was denied on the basis that although there was a current diagnosis of PTSD, there was no verifiable inservice stressor.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's April 2000 rating decision is final.  38 U.S.C.A. § 7105.  Thereafter, the RO reconsidered the claim of service connection in July 2005, but determined that new and material evidence had not been received to reopen the claim of service connection as there was still no evidence of combat service or of a verifiable stressor.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of VA medical records confirming a diagnosis of PTSD; a lay statement from a service buddy who recollected that the Veteran had been hospitalized during service and seemed incoherent; a statement from the Veteran's wife, a nurse, in which she attributed current PTSD diagnosis to service and described her observation of the Veteran; an October 2008 formal findings of the RO of a lack of information required to corroborate stressors associated with the claim of service connection for PTSD; and  new assertions from the Veteran regarding his purported stressors.  

Specifically, the Veteran made allegations regarding additional stressors.  He stated that he observed dead bodies washing ashore on the Mica Delta; he indicated that he was in a truck which ran over people who were killed in the vicinity of the supply depot where he was stationed on the Mica Delta, 50 miles southwest of Saigon; and he provided a name of a person associated with a stressor he previously provided.  This stressor involved a fellow service member who killed an elderly Vietnamese man by beating him to death.  The Veteran reported that his name was "Priscilla."

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim for lack of a verifiable stressor.  The Veteran has provided new stressors as well as supporting lay evidence.  The "lay evidence" also includes a statement from his wife who is a nurse, and therefore has medical expertise.  The evidence taken cumulatively suggests the possibility that his PTSD is related to service.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The Shade threshold has been met here and thereby triggers VA's duty to assist.  
Thus, there is sufficient evidence to warrant reopening of the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for PTSD is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record indicates that the Veteran served in Vietnam.  He has provided various stressor allegations.  He has been requested to submit specific information regarding his stressors, but has not done so.  At his hearing, he presented new stressors:  that he observed dead bodies washing ashore on the Mica Delta and that he was in a truck which ran over people who were killed in the vicinity of the supply depot where he was stationed on the Mica Delta, 50 miles southwest of Saigon.  The Veteran should be provided another opportunity to provide specific dates and names with regard to these stressors.  With regard to the stressor of seeing a fellow service member who killed an elderly Vietnamese man by beating him to death in January 1967 in Vung Tau, the Veteran has reported new information, stating that this service member's name was "Priscilla."  

In light of the foregoing,  an attempt to verify the Veteran's claimed stressors through the appropriate channels, to include the U.S. Army and Joint Services Records Research Center (JSRRC), should be made.  JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.  If an alleged stressor cannot be verified, that should be stated.

In addition, the Veteran testified that he received treatment from several medical providers (as outlined below).  Those records should be obtained.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Providence VA medical facility, dated from 1967 to 1998 and since October 2009, to include any records that have been archived.

2.  Obtain and associate with the claims file copies of the Veteran's treatment records from Providence Floating Hospital dated in 1967; Butler Hospital dated from 1967 to 1973 and in 1997; Kent County Hospital dated in 1967 and 1992; Psychotherapy Associates, dated in 1965; Dr. Taranath Shetty, dated in 1977; Dr. John R. Peterson dated from 1985 to 1986; Dr. Charlotte Lin dated from 1982 to 1987; Affiliates for Psychotherapy dated in 1993; and Dr. Marco Calvo dated from 1994 to 1997.  

3.  The Veteran should be provided another opportunity to provide specific names and dates with regard to his newly alleged stressors.  Thereafter, an attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.  JSRRC should specifically be requested to verify whether there was an individual named "Priscilla" in the Veteran's unit and if there is any information regarding his claimed killing of a civilian in Vietnam in January 1967 in Vung Tau.  If an alleged stressor cannot be verified, that should be stated.

4.  Next, determine whether a VA examination should be conducted in accordance with 38 C.F.R. § 3.159(c), and if so, schedule the Veteran for an appropriate VA examination.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record and with consideration of the new 38 C.F.R. § 3.304(f)(3), effective July 13, 2010.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


